PER CURIAM.
Chuck S. Thompson seeks a belated appeal from judgment and sentence, complaining that his trial counsel did not honor a timely request that a notice of appeal be filed on his behalf. The respondent has confirmed the correctness of petitioner’s allegation and we therefore find petitioner is entitled to relief. See State v. Trowell, 24 Fla.L. Weekly S235, 739 So.2d 77 (Fla. 1999); Walker v. State, 24 Fla.L. Weekly D1807, - So.2d -, 1999 WL 564563 (Fla. 3d DCA August 4,1999).
The petition for belated appeal of the judgment and sentence imposed in case number 96-09185-CF-A in the Circuit Court for Duval County is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla.R.App.P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, C.J., ERVIN and WOLF, JJ., concur.